PER CURIAM.
Ray Key appeals an order dismissing his “Fundamental Motion for Relief from Judgment and Order of the Court.” The motion sought rehearing of an order dismissing a petition for writ of habeas corpus that was filed in the wrong circuit. The circuit court dismissed the motion for relief from judgment, concluding that Key was again seeking relief in the wrong circuit.
The circuit court’s order is affirmed without prejudice to file the petition for writ of habeas corpus in the proper circuit. See Johnson v. Fla. Parole Comm’n, 841 So.2d 615, 617 (Fla. 1st DCA 2008)(stating that mandamus petition challenging presumptive parole release date was “properly filed in the circuit court where the agency was headquartered” and habeas petition challenging parole revocation was “properly filed in the county where petitioner was detained”); Heard v. Fla. Parole Comm’n, 811 So.2d 808, 808-09 (Fla. 1st DCA 2002)(holding that an inmate’s challenge to revocation of early release from prison under an early release program is properly raised in a habeas petition; the petition should be filed in the circuit court having jurisdiction over the correctional facility where inmate is currently housed).
FARMER, C.J., STEVENSON and GROSS, JJ., concur.